FINAL OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
* 	  Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Allowable Subject Matter

*	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
*	The rejections under 35 U.S.C. 102 of record are withdrawn  in response to Applicants’ amendment.
*	The prior art rejections under 35 U.S.C. 103 of record are maintained in response to Applicants’ Amendment.
Response to Arguments
*	Applicants’ arguments have been fully considered, but are not persuasive ias to the . prior art rejections under 35 U.S.C. 103 of record.
REMARKS

*	In response to rejections under 35 U.S.C. 103 of  Claims 1-2, 4-6, 14, 20-21, 23, 25 and 27-38, Applicants argue, on page 9: penultimate para. of the Reply, that the prior art of record does not teach the claims as amended, ie, “Saber does not disclose, teach, or suggest that the sequence of the code bit indices is derived from “a relative ranking of a plurality of bit channels at the input of the Polar encoder.” as recited in amended Claim 1.”. 
	Examiner disagrees and notes that nesting routine  involves arranging data units in specific order or ranking as seen in prior art of record, wherein nesting involves nesting segments of increasing lengths as a function of , e.g., Sahai at col. 2 line 12 et seq., “One aspect of the invention is to divide the sampled data received by the receiver into possibly overlapping segments of data, herein referred to as "data segments". In the particular embodiment shown in FIG. 2 the segments of data form a nested sequence of increasing length, as explained below. Further, the source-segment pairs are processed in an order determined by an outer loop over the increasing sequence of nested segments and an inner loop over the set of sources. One skilled in the art can see that other orderings of the source-segment pairs can also be used.” Thus the idea of imposing a relative ranking to data bits is well known.
*	At page 10: 1st para. of the Reply, “Applicant respectfully requests appropriate evidentiary support. For example, if the Examiner is relying on alleged “common knowledge,” alleged “well known” principles, “Official Notice,” or other information within the Examiner’s personal knowledge, Applicant respectfully requests that the Examiner cite a reference as documentary evidence in support of this position or provide an affidavit…”
	The Examiner notes that references on attached PTO-892 clearly discloses the ranking in nesting routine is well known, e.g.: USPGPub. Nos.20140269577 at paras.[0011] In any case, the transmission rank, and thus the number of spatially multiplexed layers, is reflected in the number of columns of the precoder. Efficiency and transmission performance are improved by selecting a transmission rank that matches the current channel properties. Often, the device selecting precoders is also responsible for selecting the transmission rank. One approach to transmission rank selection involves evaluating a performance metric for each possible rank and picking the rank that optimizes the performance metric. These kinds of calculations are often computationally burdensome and it is therefore an advantage if calculations can be re-used across different transmission ranks. Re-use of calculations is facilitated by designing the precoder codebook to fulfill the so-called rank nested property. This means that the codebook is such that there always exists a column subset of a higher rank precoder that is also a valid lower rank precoder. [0012] The 4-Tx House Holder codebook for the LTE downlink is an example of a codebook that fulfills the rank nested property. The property is not only useful for reducing computational complexity, but is also important in simplifying overriding a rank selection at a device other than the one that has chosen the transmission rank. Consider for example the LTE downlink where the UE selects the precoder and rank, and conditioned on those choices, computes a CQI representing the quality of the effective channel formed by the selected precoder and the channel. Since the CQI thus reported by the UE is conditioned on a certain transmission rank, performing rank override at the eNodeB side makes it difficult to know how to adjust the reported CQI to take the new rank into account.”
*	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).
	The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).
	Examiner thus maintains that Claims Claims 1-2, 4-6, 14, 20-21, 23, 25 and 27-38 are unpatentable over the prior art of record.
Contact Information
* 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112